Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 20, 2020

The Court of Appeals hereby passes the following order:

A20A1876. TERRELL J. NESBITT v. THE STATE.

      The above-styled appeal was docketed in this Court on May 20, 2020.
Pursuant to Rule 23 (a) of the Court of Appeals, the brief of the Appellant was to be
filed in this Court by June 9, 2020. The Appellant (pro se) did not file a brief by that
date. On June 9, 2020, this Court issued an order directing the Appellant to file a brief
no later than June 29, 2020. As of the date of this order, the Appellant has not filed
a brief or a motion for extension of time to file a brief.
     This appeal is hereby DISMISSED. See Court of Appeals Rules 16 (b), 23 (a).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/20/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.